         Case 1:18-cv-01636-TSC Document 41 Filed 09/11/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 COUNCIL OF PARENT ATTORNEYS
 AND ADVOCATES, INC.,

                Plaintiff,

        v.                                      Case No. 1:18-cv-1636-TSC

 ELIZABETH (BETSY) DEVOS,
 SECRETARY OF EDUCATION, et al.,

                Defendants.


                                   JOINT STATUS REPORT

       Pursuant to this Court’s July 16, 2020 Order, the parties respectfully submit this Joint

Status Report updating the Court on the status of negotiations regarding Plaintiff’s pending fee

application. The parties continue to explore whether they can settle the fees-and-costs issue, and

their efforts remain ongoing. They therefore respectfully ask for additional time to confer.

Because this Court ordered the parties to file a joint status report every thirty days, see July 16,

2020 Order, and thirty days from today is a Sunday that is followed by a Federal holiday, the

parties plan to file another joint status report no later than October 13, 2020. See Fed. R. Civ. P.

6(a)(1)(C).



       Dated: September 11, 2020 Respectfully submitted,

                                      JEFFREY BOSSERT CLARK
                                      Acting Assistant Attorney General

                                      CARLOTTA WELLS
                                      Assistant Branch Director, Federal Programs Branch

                                      /s/ Kevin Snell
                                      KEVIN SNELL



                                                 1
Case 1:18-cv-01636-TSC Document 41 Filed 09/11/20 Page 2 of 3




                     Trial Attorneys
                     Federal Programs Branch
                     U.S. Department of Justice, Civil Division
                     1100 L St. NW
                     Washington, D.C. 20005
                     Telephone: (202) 305-0924
                     Fax: (202) 616-8460
                     Email: Kevin.Snell@usdoj.gov

                     Counsel for Defendant


                     /s/ Jean-Claude André
                     Jean-Claude André (admitted pro hac vice)
                     Sidley Austin LLP
                     555 West Fifth Street, Suite 400
                     Los Angeles, CA 90013
                     Telephone: (213) 896-6000
                     Fax: (213) 896-6600
                     Email: jcandre@sidley.com

                     Jennifer J. Clark
                     Sidley Austin LLP
                     1501 K Street, NW
                     Washington, DC 20005
                     Telephone: (202) 736-8000
                     Fax: (202) 736-8711
                     Email: jennifer.clark@sidley.com

                     Seth Michael Galanter
                     Crystal M. Adams
                     National Center for Youth Law
                     1313 L St. NW, Suite #130
                     Washington, DC 20005
                     Telephone: (202) 288-8188
                     Fax: (202) 868-4788
                     Email: sgalanter@youthlaw.org

                     Michael Harris (admitted pro hac vice)
                     National Center for Youth Law
                     405 14th St., 15th Floor
                     Oakland, CA 94612
                     Telephone: (510) 835-8098
                     Fax: (410) 835-8099
                     Email: mharris@youthlaw.org




                               2
Case 1:18-cv-01636-TSC Document 41 Filed 09/11/20 Page 3 of 3




                     Counsel for Plaintiff




                               3
